Exhibit 99.A News For Immediate Release El Paso Pipeline Partners Agrees to Acquire Additional Interests in Assets from El Paso Corporation HOUSTON, TEXAS, September 17, 2008—El Paso Pipeline Partners, L.P. (NYSE: EPB) announced today that it has agreed to acquire an additional 30-percent interest in Colorado Interstate Gas Company (CIG) and an additional 15-percent interest in Southern Natural Gas Company (SNG) from ElPaso Corporation (NYSE:EP) for $736million. The acquisition will increase El Paso Pipeline Partners’ interest in CIG to 40 percent and its interest in SNG to 25 percent. “We are delighted to announce the partnership’s first acquisition from El Paso Corporation,” said Jim Yardley, president and chief executive officer for the general partner of El Paso Pipeline Partners. “The partnership is acquiring additional interests in premier market- and supply-related pipeline assets that generate stable cash flows. This purchase improves an already excellent organic growth platform.
